Citation Nr: 1228404	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO. 10-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to July 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Virtual VA paperless claims processing system reveals pertinent VA treatment records dated from April 2001 to March 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted with respect to the Veteran's service connection claims for bilateral hearing loss and a right shoulder disorder. 

The Veteran contends that he was exposed to acoustic trauma in service while serving on the All Army Rifle Team. He asserts that, as a result, he incurred bilateral hearing loss.  Additionally, he contends that his right shoulder disorder was caused by "excess training and shooting" while he was a member of the rifle team.

The Veteran's DD-214 reflected that he served as a Light Weapons Infantryman in the Army. His decorations, medals, and badges included Rifle and Carbine bars and an Excellence in Competition badge for the rifle. Additional service personnel records, submitted by the Veteran in June 2009, showed that the Veteran also received the Distinguished Rifleman Badge.

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units. For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

At the time of the Veteran's June 1961 separation examination audiogram, pure tone thresholds, in decibels, were noted as follows:
 

HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
10 (25)
-5 (5)
0 (10)
-5 (5)
10 (15)
60 (70)
LEFT
0 (15)
-5 (5)
0 (10)
0 (10)
10 (15)
55 (65)

The examining medical officer noted loss of hearing in the high tones in both ears. 

In a statement received in June 2009, D. P., the Veteran's wife, reported that the Veteran received hearing aids from an agency in Freeport, Illinois, in the 1960's and 1970's, but agency records were unavailable due to passage of time. 

The Board finds the Veteran's wife's statement concerning the Veteran's use of hearing aids since the 1960's or 1970's credible, as the use of hearing aids is subject to personal observation by laypersons. 38 C.F.R. § 3.159(a). A layperson is competent to report on the onset and continuity of current symptomatology. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).

While the July 2009 VA medical examiner discussed the June 1961 separation audiogram findings, the provided medical opinion is inadequate as it is does not reflect consideration of the credible evidence suggesting that the Veteran had hearing loss in the 1960's following service due to his use of hearing aids since that time.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). See also Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"). 

The June 2009 statement is evidence which is pertinent, as it is evidence that relates to continuity, and it should be considered in conjunction with furnishing a medical opinion relating to the Veteran's claimed hearing loss. Accordingly, a new examination will be requested.

With respect to the claimed right shoulder disorder, VA has not afforded the Veteran a comprehensive medical examination to determine the nature and etiology of the claimed disability.

A December 2008 private magnetic resonance imaging (MRI) study from the Monroe Clinic revealed a massive right rotator cuff tear.

January 2009 private treatment notes from the Monroe Clinic documented the Veteran's complaints of right shoulder pain and discomfort for "years." In one of the notes, L. E. S., M.D., noted that the right rotator cuff tear "appear[ed] to be an older injury."

In May 2009, J. R. D., M.D., opined that the type of repetitive trauma sustained as a rifle shooter for six years "could explain with a reasonable degree of medical certainty [the Veteran's] subsequent shoulder difficulties."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that a VA examination is necessary in the present case. There is evidence of a current right shoulder disorder, statements as to continuity of symptoms, and a private medical opinion concerning a possible relationship between the Veteran's current right shoulder disorder to service. Therefore, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained. See McLendon, supra.

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion. Allday v. Brown, 7 Vet.App. 517 (1995); Godfrey v. Brown, 7 Vet.App. 398 (1995); Traut v. Brown, 6 Vet.App. 495 (1994); Colvin v. Derwinski, 1 Vet.App. 171 (1991). 

As such, without further clarification, the Board is without medical expertise to ascertain whether any current hip disorder is related to service. Godfrey, 7 Vet.App. at 398; Traut, 6 Vet.App. at 495; Colvin v. Derwinski, 1 Vet.App. at 171. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the Veteran and to request that he identify all VA and non-VA health care providers who have treated him for the claimed bilateral hearing loss and right shoulder disorder. Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source. All records and/or responses received should be associated with the claims file. 

The RO should also obtain any outstanding VA treatment records and associate them with the claims file.

2. The RO should determine whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits. If so, the RO should take all indicated action to contact SSA in order to obtain copies of any medical records pertaining to the Veteran's receipt of SSA disability benefits. Copies of any documents obtained pursuant to this request should be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

3. After all development requests have been accomplished and any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss. 

In addition to examining the Veteran and considering credible lay assertions as to symptoms and continuity of symptomatology, the examiner must review the entire claims file, including a complete copy of this remand. The examiner should diagnose any current hearing loss. Then, the examiner should answer the following questions: 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether the Veteran's current bilateral hearing loss had its clinical onset during service, or within one year following service, or otherwise was due to an event or incident of the Veteran's active service, including his service as a Light Infantryman and his confirmed six years as a member of the All Army Rifle Team, in which he reportedly fired rifles without the use of ear protection.

The examiner should also opine as to whether the Veteran's current bilateral hearing loss was due to his post-service employment in a plastic manufacturing facility, in which he did not wear ear protection for ten years. 

The examiner must consider the Veteran's statements regarding the incurrence of his bilateral hearing loss, his statements regarding the continuity of symptomatology, and his wife's credible June 2009 statement. Dalton v. Nicholson, 21 Vet.App. 23 (2007). 

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4. The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right shoulder disorder.

In addition to examining the Veteran and considering his lay assertions, the examiner must review the entire claims file, including a complete copy of this remand. The examiner should diagnose all current right shoulder disorders. Then, the examiner should answer the following question: 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether the Veteran's right shoulder disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service. 

The examiner must consider the Veteran's statements regarding the incurrence of a right shoulder disorder, and his statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet.App. 23 (2007). 

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4. After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



